August 26, 2005

Mr. Don Wayne Cruse Jr.
Assistant Solicitor General
P.O. Box 12548 (MC 059)
Austin, TX 78711-2548

Ms. Linda J. Salfrank
Spencer Fane Britt & Browne, LLP
1000 Walnut, Suite 1400
Kansas City, MO 64106


Ms. Diane M. Henson
Henson Law Firm
8911 N. Capital of Texas Hwy., Suite 2120
Austin, TX 78759
Mr. Mark Ryan Trachtenberg
Haynes and Boone, L.L.P.
1221 McKinney, Suite 2100
Houston, TX 77010

Ms. Susan Bradshaw
University of Texas at Austin, Legal Affairs
2400 Intercampus Dr.
Main Bldg., Room 206, Mail Code G4500
Austin, TX 78712

Mr. Warren W. Harris
Bracewell & Giuliani, LLP
711 Louisiana Street, Suite 2300
Houston, TX 77002-2781

RE:   Case Number:  03-0753
      Court of Appeals Number:  03-02-00775-CV
      Trial Court Number:  GN200916

Style:      NATIONAL COLLEGIATE ATHLETIC ASSOCIATION
      v.
      JOSCELIN YEO

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced causes.


                                       Sincerely,
                                       [pic]
                                       Andrew Weber, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Amalia               |
|   |Rodriguez-Mendoza        |
|   |Ms. Diane O'Neal         |